UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2003


In re: SHAPAT AHDAWAN NABAYA, a/k/a Norman Abbott,

                    Petitioner.



                 On Petition for Writ of Error. (3:17-cr-00003-MHL-1)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shapat Ahdawan Nabaya petitions for a writ of error under the All Writs Act, 28

U.S.C. § 1651(a) (2018), seeking the dismissal of his criminal conviction and immediate

release from prison. We conclude that Nabaya is not entitled to relief.

      Federal courts “may issue all writs necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a)

(2018). However, petitioners may not obtain relief under § 1651(a) when there is another

available remedy. See United States v. Swaby, 855 F.3d 233, 238 (4th Cir. 2017); United

States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002). Because Nabaya has asserted his

claims in a motion pursuant to 28 U.S.C. § 2255 (2018), relief under § 1651(a) is not

warranted.

      Accordingly, although we grant Nabaya’s application to proceed in forma pauperis

and we grant his motion for leave to amend, we deny the petition for writ of error as

amended. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITION DENIED




                                             2